 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen'sAssociation,AFL-CIO,and itsAgents and Local 1248,International Longshoremen's Associa-tion,AFL-CIO,and its AgentsandHampton Roads MaritimeAssociation and Norfolk Oil Transit,Inc.,Party in Interest.Cases Nos. 5-CD-100 and 5-CD-101.February 26, 1965DECISION AND DETERMINATION OF DISPUTEThis is a. proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by the HamptonRoads Maritime Association alleging that International Longshore-men's Association, AFL-CIO, and Local 1248, International Long-shoremen's Association had violated Section 8(b) (4) (D) of the Actby engaging in certain proscribed activity with an object of forcingor requiring the assignment of certain work involved in the loadingof bulk oil aboard vessels to individuals who are members of Local1248 rather than to the employees of Norfolk Oil Transit, Inc.A hearing was held before Hearing Officer Charles B. Slaughter onJune 30, July 1, and October 6, 1964. The Charging Party and theRespondent Unions appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing upon the issues.'The rulings of theHearing Officer made at the hearing are free from prejudicial errorand are hereby affirmed.Briefs were filed by the Charging Partyand the Respondents and have been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Jenkins],Upon the entire record in this proceeding,' the Board makes thefollowing findings :1.The business of the Maritime AssociationThe Hampton Roads Maritime Association, composed of steam-ship lines, agencies, stevedore companies, and others, exists for thepurpose of bargaining collectively with labor organizations, includ-ing the Respondents herein, and operates in the general HamptonRoads port area, including, Norfolk, Virginia.1Norfolk Oil is not a member of the Maritime Association.It did not intervene norwas it represented at this proceeding or in related cases in which the Maritime Associa-tion charged the Respondent Unions with violations of Section 8(b) (4) (B)of the Act(Cases Nos. 5-CC-261 and 5-CC-262), although certain of its officials and employees didtestify.2In accordance with the request of the parties,the Board has also considered therecord in Cases Nos.5-CC-261 and 5-CC-262,insofar as it is pertinent to the issuespresented herein.151 NLRB No. 43. INT'L LONGSHOREMEN'S ASSOC., AFL-CIO, ETC.313Among its members are: United States Lines, American ExportLines,Raleigh Steamship Agency, Atlantic and Gulf Stevedores,Inc.,Old Dominion Stevedoring Corporation, and Southern Steve-doring Corporation.United States Lines is engaged in the trans-portation of cargo aboard oceangoing vessels in interstate and for-eign commerce.Raleigh Steamship Agency acts principally as asteamship agent in the port of Hampton Roads, both as a generalagent and as a turnaround agent, representing ships engaged inocean carriage in interstate and foreign commerce.Atlantic andGulf Stevedores, Inc., Old Dominion Stevedoring Corporation, andSouthern Stevedoring Corporation are companies engaged in thebusiness of loading and discharging general cargo from vessels oper-ated by ocean carriers engaged in interstate and foreign commerce.The parties stipulated that each of the foregoing members annu-ally receives in excess of $50,000 for services rendered in con-nection with the transportation of goods and materials in inter-state and foreign commerce. Accordingly, we find that the MaritimeAssociation is engaged in commerce within the meaning of the Act.2.The business of Norfolk Oil Transit, Inc.Norfolk Oil carries on a public warehousing operation, dealingin bulk vegetable and animal oils and tallow. It leases storageand pumping facilities at Lambert's Point piers and a ' berth atpier L, Lambert's Point docks, Norfolk, Virginia, for the loadingof these export commodities aboard oceangoing vessels, many ofwhich are operated by members of the Maritime Association.During the year preceding the hearing, Norfolk Oil received inexcessof $100,000 for services rendered in connection with thestorage and loading of bulk oils and tallow transported in inter-state and foreign commerce.We find that Norfolk Oil is engagedin commerce within the meaning of the Act.3.Thelabor organizations involvedThe parties stipulated,and wefind, that theInternational Long-shoremen'sAssociation,AFL-CIO, and Local 1248,InternationalLongshoremen'sAssociation,AFL-CIO,are labor organizationswithin the meaningof the Act.A. The backgroundThe disputed work involves the handling of flexible hoses andother equipment used in the loading of bulk oils and tallow aboardvessels.These hoses connect at the berth with permanent oil linesoriginating at the storage tanks, some 1,500 feet distant, andterminatein the deep tanks of the loading vessels.Employees of 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorfolk Oil, who are otherwise employed at the Company's storageand pumping facilities, connect these hoses to the oil lines andinsert them into the deep tanks of the vessels where they are tiedinto place.These employees, organized into crews of two to fourmen, depending on the location of the tank to be loaded and thecomplexity of the loading operation, are assisted in this work,which takes approximately 1 hour to accomplish, by others notemployed by Norfolk Oil who operate the ship's winches to raisethe hoses from the pier and lower them into the holds of the shipsimmediately above the deep tanks.Norfolk Oil employees alsooperate certain valves to allow the pasage of oil through the afore-mentioned hoses.When these hoses have been secured, and theloading vessel is prepared to receive its oil cargo, the employeesreturn to their regular work in the storage and pumping area, withthe exception of one man who remains aboard the vessel during theloading process.This individual checks the security of the hosesand maintains direct communication with the pumping facility toreport on the progress of the- operation.The above-described pro-cedure is reversed when loading has been completed.The loading of bulk oil aboard vessels berthed at pier L byNorfolk Oil is undertaken pursuant to contracts between thatCompany and the owners of these commodities, the latter beingresponsible for the loading of bulk oil under the "free in and out"(F.I.O.) provisions of their contracts for carriage with the steam-ship lines.By contrast, the steamship lines are responsible for theloading and discharge of general cargo, and, accordingly, contractwith stevedore companies for the performance of these services.The record shows that the several stevedore companies operatingin the port area customarily load general cargo aboard vesselsberthed at pier L while liquid cargo is being loaded by Norfolk Oil.Permission for this simultaneous use of pier L was granted to thestevedores by Norfolk Oil to reduce turnaround time and otherwisemaintain efficiency in the loading of vessels.The record also shows that the employees of Norfolk Oil had beendoing the above-described work without challenge since the Com-pany first began its Norfolk operation in November 1952.How-ever, on March 7, 1964, Charles W. Benson, business agent of theRespondent Local, appeared at pier L where theAmerican Corsair,a ship of the United States Lines, was loading and discharginggeneral cargo by means of ILA labor employed by SouthernStevedoring Corporation pursuant to the latter's contract with theshipping line.In accordance with instructions recieved from theRespondent International, the business agent thereupon assertedthat the handling of the flexible hoses used in the loading of oilsand tallow was ILA work and if Norfolk Oil employees performed INT'L LONGSHOREMEN'S ASSOC., AFL-CIO, ETC.315such work he would "knock off the ship." The demand for thiswork was also communicated to employees of Norfolk Oil whothereafter withdrew from the vicinity of the ship where they hadassembled to prepare it for loading.The hoses were ultimatelyplaced aboard theAmerican Corsairby a supervisor of Norfolk Oil,assisted by a representative of the United States Lines.On March 20, 1964, as Norfolk Oil employees were preparing toready the SSNando Fassiofor loading, Benson appeared at pierL and again claimed the disputed work.Officials of Norfolk Oilwho were present refused to accede to the demands of the Localand the Company's employees actually performed the work inquestion.However, at the direction of the ship's agent and inaccordance with assurances given David Alson, vice president ofthe Respondent International, Atlantic and Gulf Stevedores, Inc.,3paid ILA longshoremen who had "shaped up" on this occasion.These payments were made under protest.The record shows that in the period between the two incidentsdescribed above, ILA labor actually performed a substantial amountof the disputed work and that longshoremen so employed werepaid for this work by stevedoring companies under arrangementsmade with ship operators or their agents. In many instances, suchpayments were made under protest.Following the incident ofMarch 20, and as a result of a stipulation reached by the partiesto this proceeding in Cases Nos. 5-CC-261 and 262, the Respondentshave acquiesced in the performance of the disputed work by NorfolkOil employees, pending a final resolution of the matter.B. Applicability of the statuteAlthough union officials deny engaging in some of the activityattributed to them as described above, we are nevertheless satisfied,upon the record as a whole, that there is reasonable cause tobelieve that a violation of Section 8(b) (4) (D) has occurred.Accordingly, we find that the dispute is properly before the Boardfor determination under Section 10(k) of the Act.C. The contentions of the partiesThe Respondents contend that the dispute herein is not cognizableunder Section 8(b) (4) (D) of the Act and that their action con-stitutes a lawful attempt to prevent the contracting-out of thedisputed work to employees of Norfolk Oil in violation of thecollective-bargaining agreement between them and certain membersof the Maritime Association.3This company has a contract under which it performs stevedoring services for allFassio ships. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, the Respondents moved that this proceeding bequashed as (1) the aforementioned bargaining agreement, uponwhich their claim to the disputed work is based, expired onSeptember 30, 1964, and as (2) the Respondent Local has filed apetition for an election among employees of Norfolk Oil, evidencinga desire on the part of these employees to be represented by theLocal.We find the Respondent's motion to be without merit.While the bargaining agreement did indeed expire on September30, 1964, there is no evidence that the Respondents have relinquishedtheir original claim.Moreover, as we stated in our Decision andDirection of Election in the representation case,4 we find no incon-sistency in the maintenance of a claim to the disputed work onbehalf of other employees and a willingness to represent employeesof Norfolk Oil in collective bargaining with that employer shouldthe Local win the election therein.Accordingly, the Respondents'motion to quash is hereby denied.The Maritime Association contends that the work in questionis beyond that contemplated by the agreement between its membersand the Respondent Unions and that the Maritime Associationdoes not, under existing contracts for carriage between the shipoperators or agents and the owners of bulk oil, have the right tocompel the assignment of such work to its stevedore members.D. The merits of the disputeSection 10(k) of the Act requires that the Board make anaffirmative award of disputed work after giving due considerationto various relevant factors,-' and the Board has held that itsdetermination in a jurisdictional dispute case is an act of judgmentbased upon commonsense and experience and a balancing of allrelevant factors.6Certain factors usually considered by the Board in these casesprovide little assistance in determining the instant dispute.Forexample, we do not read the bargaining agreement here involvedas unequivocally supporting on its face the claim urged by theRespondent Unions.This claim is based on those provisions thatbroadly describe the unit coverage as encompassing "all work ofrigging and unrigging of cargo and passenger vessels and the load-ing and discharging of their cargoes ...." 7No reference is made*Norfolk Oil Transit,Inc,Case No. 5-RC-49145N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local 1212,et at (Colum-bia Broadcasting System),364 U S 573.6 International Association Machinists Lodge No. 1743,AFL-CIO (J.A. Jones Con-struction Company),135 NLRB1402, 1407.7The agreement enumerates certain exclusions,none of which are pertinent to thedispute herein. INT'L LONGSHOREMEN'S ASSOC., AFL-CIO, ETC.317to the loading or discharge of bulk liquid cargo. Moreover, the undis-puted fact remains that for approximately 12 years prior to the eventsgivingriseto this proceeding, the Respondents never protested theperformanceof the disputed work by Norfolk Oil's plant employees.In thesecircumstances,we cannot find that the Respondents' claimto the work in dispute has clear and unambiguous support intheir agreement with the members of the Maritime Association.Another factor on which the Respondents rely also fails toestablish the superiority of their claim on behalf of employeesthey currently represent over those employed by Norfolk Oil.Therecord does not show that the performance of the disputed work byNorfolk Oil employees is inconsistent with industry or area practice.,,Conversely, the record shows that the work in dispute con-stitutes a continuous integrated process in the loading of liquidcargo by Norfolk Oil.Moreover, the satisfactory use of its plantemployees for over 12 years to perform the disputed work givesrise to an inference that such employment practices are consistentwith the efficient operation of the Company's business.All thesecircumstances support the continued assignment of the disputedwork to the employees of Norfolk Oil. Particularly for the reasonsjust indicated, but only afterassessingall other relevant factors,it is our considered judgment that the employees of Norfolk Oilhave a superiorclaim to the disputed work herein.On thebasisof the entire record, therefore, we shall determinethe existing jurisdictional controversy by awarding to Norfolk Oilemployees, rather than to employees currently represented by theRespondents, the work of handling flexible hoses and other equip-ment used in the loading of bulk oils and tallow aboardvessels.The present determination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following Determina-tion of Dispute pursuant to Section 10(k) of the Act :1.Employees employed by Norfolk Oil Transit, Inc., in the load-ing of bulk animal and vegetable oils and tallow aboard vessels attheEmployer's leased berth at pier L, Lambert's Point docks,Norfolk, Virginia, are entitled to perform the work in dispute.8We are not persuaded that there are sufficient similaritiesin the "gravity-type" load-ing operation at Newport News, Virginia,where ILAlabor is employed in the handlingof hoses aboard vessels, to require a different conclusionIn that case,bulk vegetableoilsare taken aboard ship directly from railroad tank cars without the use of inter-mediate storage facilities,pumping equipment,or of blending proceduresThe shipoperators are responsible for loading these commodities. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Neither International Longshoremen's Association, AFL-CIO,nor Local 1248, International Longshoremen's Association, AFL-CIO, is entitled to force or require the Hampton Roads MaritimeAssociation, or any of its members, to assign the disputed workto employees whom it represents who are not employed by NorfolkOilTransit, Inc., bymeansproscribed by Section 8 (b) (4) (D)of the Act.3.Within 10 days from the date of this Decision and Determina-tion,InternationalLongshoremen'sAssociation,AFL-CIO, andLocal 1248, International Longshoremen's Association, AFL-CIO,shall notify the Regional Director for Region 5, in writing, whetheror notthey will refrain from forcing or requiring, by meansproscribed by Section 8(b) (4) (D) of the Act, the assignment ofthework in dispute inamannerinconsistentwith the abovedetermination.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO,Petitioner.Case No. 25-RC-2602.February 26, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Arthur Hailey.The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Briefs were filed by both the Employer and the Petitioner.Pursuant to the provisions of Section 3 (b) of the Act, theNational Labor Relations Board has delegated its powers in con-nectionwith this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Brown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer?'After the close of the hearing in this case,Hotel,Motel, Cafeteria,and RestaurantEmployees and Bartenders' Union, Local No. 58, affiliated with Hotel and RestaurantEmployees and Bartenders'International Union, AFL-CIO, filed with the Regional Di-rector a written motion to intervene and a request to be placed on the ballot should anelection be directed.On the basis of a showing of interest in the unit sought, themotion was granted by the Regional Director.The Intervenor took no unit position.151 NLRB No. 31.